Order entered January 30, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01371-CV

                KEITH WAGONER AND DARRON WILSON, Appellants

                                                V.

                            DALLAS TEXAS, ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-31197

                                          ORDER
       Before the Court is appellant Darron Wilson’s January 20, 2015, correspondence. We

construe Wilson’s correspondence to request that we dismiss appellant Keith Wagoner from this

cause. To the extent appellant Wilson is requesting appellant Wagoner be dismissed, we DENY

appellant Wilson’s January 20, 2015, request.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE